RE AUTHORIZATION OF ELECTRONIC DOCKETS FOR CASE TYPES CJTD AND CJAD



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE AUTHORIZATION OF ELECTRONIC DOCKETS FOR CASE TYPES CJTD AND CJAD

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE AUTHORIZATION OF ELECTRONIC DOCKETS FOR CASE TYPES CJTD AND CJAD2020 OK 101Decided: 12/07/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 101, __ P.3d __


RE: Authorization of Electronic Dockets for Case Types CJTD and CJAD



ORDER

¶1 In order to provide electronic access to the dockets of the Court on the Judiciary Trial and Appellate Divisions, the following electronic case types/prefixes are hereby authorized for use on the Oklahoma Supreme Court Network and the Oklahoma Case Information System:




Case Type/Prefix


Description




CJTD


Court on the Judiciary, Trial Division




CJAD


Court on the Judiciary, Appellate Division




¶2 The dockets for the Court on the Judiciary Trial and Appellate Divisions are currently publicly available, but are manually entered in docket books in the Office of the Court Clerk of the Appellate Courts. This authorization will allow future filings in the Court of the Judiciary to be entered electronically, and will enable the dockets to be publicly available electronically. Past filings in the Court on the Judiciary will not be electronically available.
¶3 The above case types/prefixes shall be integrated as soon as practicable for use by the Court Clerk of the Appellate Courts. These case types will be identified with the applicable prefix, then a hyphen, and then all four digits of the calendar year, which will be followed by a hyphen and the number of the case. Cases will be consecutively numbered within a calendar year. The four digits of the calendar year designation will be changed on each January 1 thereafter, and the consecutive case number will begin again with number 1. Case numbers will be assigned by the Clerk of the Appellate Courts to ensure the cases remain in sequence.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 7th day of December, 2020.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR.



Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA